Oliver, Chief Judge:
This protest relates to a certain commodity that is described on the invoices as “Braided Wool Piece Goods” and which was assessed with duty at 37% cents per pound, plus 60 per centum ad valorem, under paragraph 1109(a) of the Tariff Act of 1930, as modified by T.D. 55285, as woven fabrics weighing more than 4 ounces per square yard, wholly or in chief value of wool, and valued at not over $2 per pound. Plaintiff claims that the merchandise is properly dutiable at only 42% per centum ad valorem under the provision in paragraph 1529(a), as modified by T.D. 54108, for articles including fabrics, in part of braid made by hand or on a braiding machine, and not suitable for making or ornamenting bonnets, hats, or hoods, “(except materials and articles provided for in paragraph 915, 920, 1006, 1111, 1504, 1505, 1513, 1518, 1523, or 1530(e), or in Title II (free list), or in subparagraph (b) * * *), by whatever name known, and to whatever use applied, and whether or not named, described, or provided for elsewhere in this Act, when composed wholly or in chief value of filaments, * * (Tariff Act of 1930.)
When the case was called for trial, counsel for the respective parties stipulated that the merchandise in question (plaintiff’s exhibits l-A(l) through 1-A(9)) “consists of woven fabrics in the piece, in chief value of wool, having securely sewn along one edge thereof a strip of braid approximately % of an inch in total width, folded over to enclose the edge of the said woven fabric, as appears in Plaintiff’s Exhibits l-A(l) through 1-A(9) ; that said braid was manufactured on a braiding machine and is not suitable for making or ornamenting bonnets, hats or hoods; that the merchandise as imported is not in part of lace, is not ornamented, and is composed wholly or in chief value of filaments, and is in part of braid.”
The agreed facts establish for the present merchandise classification under paragraph 1529(a), as modified, supra, carrying a dutiable assessment at the rate of 42% per centum ad valorem, as claimed, and we so hold.
Judgment will be rendered accordingly.